NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   WILLIE CLAY,
                  Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-1451
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-4356, Chief Judge Bruce E.
Kasold.
               ______________________

                 Decided: May 9, 2016
                ______________________

   WILLIE CLAY, Starkville, MS, pro se.

    VITO SALVATORE SOLITRO, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by MARTIN F. HOCKEY, JR., ROBERT E.
KIRSCHMAN, JR., BENJAMIN C. MIZER; BRIAN D. GRIFFIN,
DEREK SCADDEN, Office of General Counsel, United States
Department of Veterans Affairs.
2                                        CLAY   v. MCDONALD



                 ______________________

    Before O’MALLEY, CHEN, and STOLL, Circuit Judges.
PER CURIAM.
    Appellant Willie Clay seeks review of the September
16, 2015 decision of the Court of Appeals for Veterans
Claims (“Veterans Court”) affirming the December 5,
2014 decision of the Board of Veterans’ Appeals (“Board”).
Clay v. McDonald, No. 14-4356, 2015 U.S. App. Vet.
Claims LEXIS 1258 (Vet. App. Sept. 16, 2015). For the
reasons below, we dismiss Mr. Clay’s appeal for lack of
jurisdiction.
                      BACKGROUND
    Mr. Clay served on active duty from May 1973 to
January 1975. Joint Appendix (“JA”) 7. Mr. Clay initially
submitted a claim for a permanent and total disability
rating for pension purposes based on his paranoid schizo-
phrenia. The Board denied Mr. Clay’s initial claim. JA 8
(decision dated December 23, 1986). Mr. Clay took no
further action on this claim. Subsequently, on February
16, 1989, Mr. Clay submitted a claim for pension benefits
to the Jackson, Mississippi, Regional Office (“RO”). The
Board, and then the Veterans Court, proceeded to adjudi-
cate Mr. Clay’s February 16, 1989 claim. After a compli-
cated series of remands from the Veterans Court for
redetermination of Mr. Clay’s effective date of non-service
connected pension benefits, the Board ultimately awarded
Mr. Clay an effective date of September 12, 1988. JA 10
(Board decision dated December 5, 2014). Mr. Clay
appealed the Board’s assignment of this effective date,
“assert[ing] that (1) he has not yet received the reim-
bursement, and (2) an earlier effective date is warranted
for his pension benefits.” Clay, 2015 U.S. App. Vet.
Claims LEXIS 1258, *3. The Veterans Court affirmed,
holding that “Mr. Clay fail[ed] to demonstrate that the
Board clearly erred in its effective-date assignment.” Id.
CLAY   v. MCDONALD                                             3



The Veterans Court further held that, to the extent
Mr. Clay sought to base his effective-date assignment on
allegations of being totally and permanently disabled as
of 1984 or 1985, “the earlier-effective-date provision of
§ 3.400(b)(1)(ii)(B) is unavailable if a veteran becomes
permanently and totally disabled over one year prior to
the claim.” 1 Id. at *2-3 (citing Mindenhall v. Brown, 7
Vet. App. 271, 275 (1994)).
    Mr. Clay now appeals the December 5, 2014 judgment
of the Veterans Court.
                         DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited. We have jurisdiction “to review and
decide any challenge to the validity of any statute or
regulation or any interpretation thereof . . . and to inter-
pret constitutional and statutory provisions, to the extent
presented and necessary to a decision.” Wanless v.
Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010) (citing 38



   1     38 C.F.R. § 3.400(b)(1)(ii)(B) provides as follows:
   “If, within one year from the date on which the
   veteran became permanently and totally disabled,
   the veteran files a claim for a retroactive award
   and establishes that a physical or mental disabil-
   ity, which was not the result of the veteran’s own
   willful misconduct, was so incapacitating that it
   prevented him or her from filing a disability pen-
   sion claim for at least the first 30 days immediate-
   ly following the date on which the veteran became
   permanently and totally disabled, the disability
   pension award may be effective from the date of
   receipt of claim or the date on which the veteran
   became permanently and totally disabled, which-
   ever is to the advantage of the veteran.”
4                                         CLAY   v. MCDONALD



U.S.C. § 7292(c)). “Absent a constitutional issue, howev-
er, we lack the jurisdiction to ‘review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.’”
Id. (quoting 38 U.S.C. § 7292(d)(2)).
    Here, Mr. Clay contests the Board’s assignment of an
effective date of September 12, 1988 for his non-service
connected pension benefits. Specifically, Mr. Clay argues
that the effective date should be February 18, 1988 be-
cause he was allegedly permanently disabled as of 1984 or
1985. Appellant Br. at 1-2.
    In response, the government notes that we held in
Butler v. Shinseki, 603 F.3d 922, 926 (Fed. Cir. 2010),
that the effective date of a claim is generally a question of
fact that is beyond our jurisdiction to review. Appellee
Br. at 10-11. We agree. “[T]he factual findings of when a
disability was claimed or service connection established
are not subject to our review.” See Butler, 603 F.3d at
926. Because Mr. Clay only challenges the effective date
of his pension benefits, he merely raises an issue of fact.
Such a question is outside the scope of our review. See 38
U.S.C. § 7292(c), (d)(2). Therefore, we must dismiss Mr.
Clay’s appeal for lack of jurisdiction.
                       CONCLUSION
    Mr. Clay appeals the Veterans Court’s factual find-
ings in his case, which is a matter over which we lack
jurisdiction. See Wanless, 618 F.3d at 1336. Accordingly,
we dismiss Mr. Clay’s appeal.
                       DISMISSED